Montgomery, J.
Tbe defendant leased a farm in Norvell township, Jackson county, of one George Ladd, under an agreement to pay 5 per cent, of the valuation as annual rental. After some years of occupancy by defendant, George Ladd died, in May, 1887, leaving as his heirs at law the plaintiff and one Alice M. Ladd, a minor child of *138another son. The defendant was appointed administrator of the estate of George Ladd, and continued to occupy the premises in 1887 and 1888. In rendering his account as administrator, he accounted for the rental of the farm, and charged himself 8280. This sum was fixed by the probate judge after a hearing. In 1888 he sowed 12 acres of wheat and 16 acres of rye. He left the place before April 1, 1889, and plaintiff took possession. Defendant afterwards went on the premises, and reaped the crop. Plaintiff brings replevin.
The plaintiff’s testimony tended to show that when the defendant took possession it was agreed on his part with George Ladd that the defendant would at the end of his term leave on the ground the same quantity of wheat as was then growing, — abput 25 acres.
Defendant testified that in the fall of 1888, before he put in the wheat in question,—
“ I told him I would not think of putting in any wheat unless I had the right to come back and.harvest it after I left the place. If I could have that privilege to come back and harvest it — I told him if we were going to have any trouble I would not think of putting in the wheat. He said he did not think there- would be any trouble, and that he owned one-half of the place, and would probably own the rest before the wheat was harvested, and there would be no trouble. This was in front of plaintiff’s house. He asked me if I had plowed any, and I told him no, I didn’t know as I should, and that brought up the question about sowing the wheat. That talk was, I think, along in the forepart of August. I plowed after that. He knew I was plowing and sowing the ground.”
The circuit judge charged that—
“If you find that the defendant, Brown, in substance said to Mr. Ladd, the plaintiff, ‘1 will not put in the crops unless I can harvest and take them off,’ and Mr. Ladd, in reply, said, in substance, ‘ There will be no trouble about that; I own one-half of the land, and expect to purchase the other half;’ and if yon further find that when Mr. Ladd made that statement he expected Miv *139Brown to rely upon it and act upon it in putting in the crops; and if you also find that Mr. Brown did so rely upon it and act upon it, and would not have put in the crops except for such statement by Mr. Ladd, — now, in that condition of facts, Mr. Ladd cannot insist upon having the crops, and your verdict should be for the defendant. If, on the other hand, the evidence does not establish such a condition of facts, Mr. Ladd, the plaintiff, is entitled to your verdict.”
We think there was error in ignoring the testimony offered by the plaintiff tending to show that the defendant was legally bound to do what he claims to have done under the plaintiff’s assurances. To so apply the doctrine of estoppel as to render an agreement, otherwise void for want of consideration, valid and binding, is to accomplish by indirection what cannot be done directly. The doctrine of estojspel is applied to prevent injustice, not to relieve parties from the obligations of their contracts; and the conduct of the party claimed to have been estopped must have been such as to have misled the party setting up the estoppel into a course to his prejudice, or induced him to do what he otherwise would not have done. Burdick v. Michael, 32 Mich. 246. In this case, if the defendant was induced to do no more than he had, before the alleged promises of plaintiff, undertaken upon sufficient consideration to do, it cannot be said that he was misled to his prejudice, and induced to do what he otherwise would not have done, unless it was to his prejudice to fulfill his contract, which is of course not true. 3 Amer. & Eng. Enc. Law, p. 834, and cases cited in note 4.
It is claimed by the appellant that, as the growing wheat was an interest in real estate, an estoppel could not be created by parol. We do not consider that the ease presents this question. It was competent for the plaintiff to assent to an occupancy of the land for a period of less than one year by parol, and this is the effect of the agree*140ment, as testified to by defendant; and, if such agreement bad been made npon sufficient consideration, we do not doubt that it could be enforced. In this case, if the testimony offered by the plaintiff tending to show that there was an agreement on the part of defendant to leave crops upon the ground corresponding to those which were growing at the time he took possession is true, there was no consideration for the engagement alleged to have been made by the plaintiff, and the jury should have been so instructed.
Judgment will be reversed, with costs, and a new trial ordered.
The other Justices concurred.